 



EXHIBIT 10.33

(OPENTV LOGO) [y09527y0952700.gif]

May 27, 2005

Mr. Shum Mukherjee
2566 Sunmor Avenue
Mountain View, California 94040

Dear Shum:

     I am pleased to offer you the position of Executive Vice President and
Chief Financial Officer, reporting directly to me in my capacity as Chief
Executive Officer. You shall have the rights, powers, duties and obligations
relating to such office as are customarily associated with such office and such
other rights, powers, duties and obligations as we may agree upon from time to
time. Your principal place of work, subject to reasonable and customary travel,
shall be at the OpenTV offices located in San Francisco, California. We would
expect your employment to commence in mid-June if you determine to accept this
offer, and that you would make yourself reasonably available prior to that date
to begin to familiarize yourself with your position and responsibilities.

     During the course of your employment with OpenTV you shall devote your full
business time and efforts to OpenTV; provided, that, nothing herein shall
prevent you from (i) participating in industry, trade, professional, charitable
and community activities, (ii) serving on corporate, civic or charitable boards
or committees, and (iii) managing your personal investments and affairs, in each
case so long as such activities do not conflict with OpenTV’s interests or
interfere with the performance of your responsibilities to OpenTV.

Base Salary and Annual Bonus

     Your annual salary will be $300,000, which shall be paid to you in regular
intervals in accordance with OpenTV’s customary payroll schedules for salaried
employees, but in no event less frequently than twice each month. For each of
the calendar years in which you are employed by OpenTV, you shall be eligible
for annual discretionary bonus awards (the target amount of which shall be
established by the Chief Executive Officer of the Company, subject to approval
by the Compensation Committee (the “Committee”) of the Board of Directors of
OpenTV (the “Board”) prior to the commencement of any calendar year to which it
relates), based on financial and strategic objectives agreed to annually by the
Committee and me. Your discretionary bonus, if any, will be paid to you, at the
option of the Committee, in a cash payment, in shares of capital stock of
OpenTV, or in a combination of cash and capital stock of OpenTV. Your target
bonus for 2005 is 35% of your annual salary (pro rated for the 2005 partial year
of employment), which may change in subsequent years, as described above, within
the

1



--------------------------------------------------------------------------------



 



discretion of the Committee, but such targeted bonus percentage shall not be
materially less than the target bonus percentages of other senior executives of
OpenTV at the same level. Such annual discretionary bonus awards shall be
payable or issuable, as applicable, as soon as practicable after the Committee
and I can determine whether, and the degree to which, such financial and
strategic objectives have been reached, but in no event later than any
discretionary performance bonuses are paid to other senior executives of OpenTV.

Stock Options

Upon your acceptance of this offer, and subject to approval by the Committee,
the Company will grant to you stock options under the applicable OpenTV Corp.
Incentive Plan (the “Plan”) to purchase One Hundred Fifty Thousand (150,000)
Class A Ordinary Shares (the “Initial Option”), with an exercise price equal to
the fair market value of the Class A Ordinary Shares on the date of grant (the
“Grant Date”). The Initial Option shall vest in accordance with the following
schedule, subject to such other vesting terms in the event of death, disability
or other circumstances as may be more specifically described in the form of
option agreement referred to below: Twenty-five percent (25%) of the Initial
Option shall vest and become exercisable on the first anniversary of the Grant
Date, and at the end of each month thereafter, the Initial Option shall vest and
become exercisable as to an additional 1/48th of the shares until the Initial
Option is vested with respect to one hundred percent (100%) of the shares. The
Initial Option shall be evidenced by a standard stock option agreement approved
by the Committee for the grant of other stock options under the Plan, a copy of
which is attached hereto as Exhibit A and by this reference incorporated herein,
provided, that to the extent there are any inconsistencies between the terms of
this Agreement and the terms of such form of stock option agreement, the terms
of this Agreement shall govern, and, to the extent necessary, the form of option
agreement entered into by you and the Company will be revised to make it
consistent herewith. The Grant Date for your Initial Option shall be the date on
which you commence full-time employment with the Company as contemplated by this
letter.

The Company would also expect to grant to you, in 2006, additional stock options
to purchase an aggregate of Fifty Thousand (50,000) Class A Ordinary Shares (the
“Performance Based Options”) at an exercise price equal to the fair market value
of the Class A Ordinary Shares on the date on which those Performance Based
Options are actually issued to you. The Performance Based Options shall vest in
accordance with the following schedule, subject to such other vesting terms in
the event of death, disability or other circumstances as may be more
specifically described in your option agreement: Twenty-five percent (25%) of
the Performance Based Options shall vest and become exercisable on the first
anniversary of the date on which they were granted, and at the end of each month
thereafter, the Performance Based Options shall vest and become exercisable as
to an additional 1/48th of the shares until the Performance Based Options are
vested with respect to one hundred percent (100%) of the shares. As with your
Initial Option, the Performance Based Options shall also be evidenced by the
Company’s standard stock option agreement. These Performance Based Options shall
have the performance-based terms and conditions as set forth in Exhibit B
hereto, provided, that to the extent there are any inconsistencies between the
terms of this Agreement and the

2



--------------------------------------------------------------------------------



 



terms of such form of stock option agreement, the terms of this Agreement shall
govern, and, to the extent necessary, the form of option agreement entered into
by you and the Company will be revised to make it consistent herewith. You
understand that any vesting under the Performance Based Options will be
contingent upon meeting the performance criteria set forth in Exhibit B.

Termination

If either: (i) OpenTV terminates your employment without Cause, as defined
below, or (ii) you resign your employment due to a material reduction of your
duties and/or responsibilities (which caused a significant amount of your duties
to be inconsistent with the duties and responsibilities normally assigned to a
person serving in the capacity of Senior Vice President and Chief Financial
Officer) or a material reduction in your base salary, then, in each such case,
you will be entitled to the following:

• a lump sum payment in an amount equal to the sum of (a) your base salary
through the date of termination, (b) vacation time not used as of the date of
termination to the extent that such vacation time has been accrued during the
calendar year of termination, calculated based upon your base salary at the date
of termination, and (c) business expenses reimbursable under this letter, in
each case to the extent not theretofore paid;

• continuation of your base salary then effect, payable in accordance with the
normal payroll practices of OpenTV in effect on the date of termination, for a
period of six (6) months after the date of termination, unless the date of such
termination is within 12 months following the date of any “Approved
Transaction”, “Board Change” or “Control Purchase” (as such terms are defined in
the Plan, and collectively referred to herein as “Change in Control”), in which
case the amount due to you pursuant to this sub-paragraph shall be equal to
12 months of your then base salary, payable in accordance with the normal
payroll practices of OpenTV in effect on the date of termination;

• continued vesting of all options granted to you under the Plan through six
(6) month anniversary of the date of your termination; provided, however, that
if a termination to which this paragraph applies occurs within 12 months after a
Change in Control (and the vesting of such options have not otherwise been
accelerated pursuant to the terms of the Plan), then, in such event, vesting of
all options granted to you under the Plan shall continue until the 12 month
anniversary of the date of your termination; and

• all vested stock options held by you following the termination of your
employment with OpenTV pursuant to the first sentence of this paragraph
(including any stock options that vest following the date of termination
pursuant to the immediately preceding sub-paragraph above) shall remain
exercisable for a period of 90 days following the date on which the last options
vest in accordance with the continued vesting provisions of the immediately
preceding sub-paragraph above (but not later than the scheduled expiration of
such stock option).

3



--------------------------------------------------------------------------------



 



     If you intend to resign your employment as a result of a material reduction
of your duties or your base salary, you must notify OpenTV in writing. If OpenTV
fails to cure or remedy your reason for resignation within thirty (30) days of
its receipt of your notification your resignation shall be effective on the
earlier of (i) the date OpenTV notifies you in writing of its determination not
to cure or remedy your reason for resignation or (ii) the thirtieth (30th) day
following OpenTV’s receipt of your notification.

     OpenTV may terminate your employment for Cause at any time upon written
notice of such termination to you setting forth in reasonable detail the nature
of such Cause. If OpenTV terminates your employment for Cause, or you resign for
a reason other than those stated in the first paragraph under “Termination”
above, then you will be entitled to a lump sum in an amount equal to the sum of
(i) your base salary through the date of termination, (ii) vacation time not
used as of the date of termination to the extent that such vacation time has
been accrued during the calendar year of termination, calculated based upon your
base salary at the date of termination, and (iii) business expenses reimbursable
under this letter, in each case to the extent not theretofore paid. In addition,
upon termination of your employment by OpenTV for Cause, all stock options
granted to you, notwithstanding any prior vesting, shall immediately terminate.

     Solely for purposes of this letter, “Cause” shall be deemed to have
occurred upon the happening of any of the following: (A) the breach by you of
any material provision of the Employee Proprietary Information and Inventions
Agreement, dated as of the date of your acceptance of this letter (the “Employee
Inventions Agreement”), a copy of which is attached hereto as Exhibit C, (B) any
breach by you of any of the provisions set forth under the heading
“Noncompetition” below, (C) your having been charged with a felony under the
laws of the United States or any state thereof (other than a traffic violation),
(D) your act of fraud, theft, embezzlement, other material act of dishonesty or
any material breach of fiduciary duty owed to OpenTV, (E) your willful failure
to perform, or gross neglect in the performance of, your duties and
responsibilities to OpenTV (other than as a result of illness or incapacity),
and (F) your agreement to settle any charges brought against you by the
Securities and Exchange Commission with respect to any act or omission by you,
which charges involve an allegation of fraud or, in the good faith opinion of
the Board, would reasonably likely to have resulted in a conviction had the
matter proceeded.

Benefits; Vacation; Expenses

     You will have the right to participate in and to receive benefits from all
present and future life, accident, disability, medical, pension and savings
plans and all similar benefits made available generally to executives of OpenTV.
The amount and extent of benefits to which you are entitled shall be governed by
the specific benefit plan, as it may be amended from time to time.

     You will be entitled to four weeks of paid vacation per year or such longer
period as may be provided by OpenTV. Such vacation shall be taken at such times
and intervals as shall be determined by you, subject to the reasonable business
needs of OpenTV. You

4



--------------------------------------------------------------------------------



 



shall not be permitted to accrue more than 1.75 times your annual vacation
entitlement.

     OpenTV shall pay or reimburse you promptly for all reasonable expenses and
other disbursements incurred or paid by you in the performance of your duties
and responsibilities to OpenTV, including those incurred or paid in connection
with business related travel, telecommunications and entertainment, subject to
reasonable substantiation by you in accordance with OpenTV’s policies.

Noncompetition

     Covenant Not to Compete. During the period of your employment with OpenTV
and ending upon the first anniversary of the date of termination of your
employment with OpenTV (the “Restricted Period”), you agree that you will not,
directly or indirectly, engage in, participate in, or acquire an equity interest
in any person, firm, corporation or other entity (a “Person”), which engages or
participates in any business that operates any line of business, business
activity or operations that are competitive with any line of business, business
activity or operations conducted by OpenTV during the Restricted Period (the
“Restricted Business”).

     Exceptions to Covenant Not to Compete. Notwithstanding the foregoing, the
restrictions set forth in the immediately preceding paragraph shall not be
applicable to:

• any acquisition of an interest in a Person, which is engaged in a Restricted
Business so long as (x) you do not control (whether through the ownership of
voting securities, by contract or otherwise) such other Person and (y) the
Restricted Business conducted by such other Person does not constitute ten
percent (10%) or more of its business (as measured by its assets or revenues);

• the acquisition of beneficial ownership (as defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended) by you or any member of
your Immediate Family (as defined below) of an equity interest in any Person
engaged in a Restricted Business, so long as (i) such equity interest (A) is
listed or traded on a national securities exchange or the NASDAQ Stock Market
and (B) constitutes less than five percent (5%) of the outstanding equity
interests of such Person and (ii) you are not actively involved in the
management of the business of such Person; the term “Immediate Family” shall
mean your spouse, parents, children, siblings, mothers and fathers-in-law, sons
and daughters-in-law, and brothers and sisters-in-law;

• your engaging in or participating in the Restricted Business in connection
with your employment with OpenTV at the direction of the Board or the Chairman
of the Board;

• situations where a termination of employment with OpenTV is (i) terminated by
you pursuant to clause (ii) of the first sentence under the paragraph captioned
“Termination,” or (ii) effected by OpenTV without Cause or for reasons unrelated
to performance, such as a result of a reduction in workforce; or

5



--------------------------------------------------------------------------------



 



• you being employed by or otherwise rendering services to Liberty Media
Corporation, any of its subsidiaries or controlled affiliates of any other
person or entity to which Liberty Media Corporation may consent.

     Territory for Covenant Not to Compete. You hereby acknowledge and agree
that the Restricted Businesses engaged in by OpenTV and its subsidiaries extends
throughout the United States and in other jurisdictions in which OpenTV conducts
significant business activities (the “Restricted Territory”) and that OpenTV and
its subsidiaries may be harmed by competitive conduct anywhere in the Restricted
Territory. You therefore agree that the covenants contained in the provisions
under the heading “Noncompetition” shall be applicable in and throughout the
Restricted Territory, as well as throughout other areas of the world in which
OpenTV and its subsidiaries may be (or have prepared written plans to be) doing
business from time to time. You further warrant and represent that, because of
your varied skill and abilities, you do not need to compete with OpenTV and its
subsidiaries in any Restricted Business, and that this letter will therefore not
prevent you from earning a livelihood. You acknowledge that the restrictions
contained in the provisions under the heading “Noncompetition” constitute
reasonable protections for OpenTV and its subsidiaries in light of the foregoing
and in light of the consideration and promises to you contained in the letter.

Arbitration of Claims

     You hereby acknowledge and agree that, except as provided below, all
disputes concerning your employment with OpenTV, the termination thereof, the
breach by either party of the terms of this letter or any other matters relating
to or arising from your employment with OpenTV shall be resolved in binding
arbitration in a proceeding in San Francisco, California, administered by and
under the rules and regulations of the American Arbitration Association. Both
parties and the arbitrator will treat the arbitration process and the activities
that occur in the proceedings as confidential. Nothing contained in this
paragraph shall limit OpenTV’s right to seek equitable relief in any court of
competent jurisdiction in respect of the matters set forth in the
“Noncompetition” provisions above.

Employment At Will

     By signing this letter, you understand and agree that your employment with
OpenTV is at-will. Therefore, your employment can terminate, with or without
Cause, and with or without notice, at any time, at your option or OpenTV’s
option, and OpenTV can terminate or change all other terms and conditions of
your employment, with or without Cause, and with or without notice, at any time,
in all cases subject to the other terms and conditions of this letter. This
at-will relationship will remain in effect throughout your employment with
OpenTV Corp. or any of its subsidiaries or affiliates. This letter, including
the documents contained in Exhibit A, and any stock option agreement between you
and OpenTV, constitute the entire agreement, arrangement and understanding
between you and OpenTV on the nature and terms of your employment with OpenTV.
This letter supersedes any prior or contemporaneous agreement, arrangement or
understanding on this subject matter, except, subject to the third

6



--------------------------------------------------------------------------------



 



succeeding sentence, for any stock option agreement between you and OpenTV. By
executing this letter as provided below, you expressly acknowledge the
termination of any such prior agreement, arrangement or understanding. Also, by
your execution of this letter, you affirm that no one has made any written or
verbal statement that contradicts the provisions of this letter. In the event of
any inconsistency between the terms contained in this letter and the terms
contained in any stock option agreement between you and OpenTV, the terms
contained in this letter shall control, such that the provisions regarding
vesting or termination contained in your stock option agreements shall be
superseded by the provisions of this letter to the extent of any conflict and
the non-competition covenant contained in this letter shall also be supersede
the provisions of any other similar covenant contained in your stock option
agreement to the extent of any conflict. The at-will nature of your employment,
as set forth in this paragraph, can be modified only by a written agreement
signed by both OpenTV’s Chief Executive Officer and you which expressly alters
it. This at-will relationship may not be modified by any oral or implied
agreement, or by any policies of OpenTV, practices or patterns of conduct.

     We are enthusiastic about your potential employment with us and the
contributions you can make to our executive management team and OpenTV. Please
retain the original offer letter for your records and return the signed copy and
required documents to me.

            Sincerely,


OPENTV, INC.
      By:   /s/ Jim Chiddix       Name:     Jim Chiddix      Title:     Chairman
and Chief Executive Officer     

Signature of Acceptance:

/s/ Shum Mukherjee
Shum Mukherjee

7



--------------------------------------------------------------------------------



 



EXHIBIT A

Stock Option Plan

8



--------------------------------------------------------------------------------



 



EXHIBIT B

Performance Based Criteria

9



--------------------------------------------------------------------------------



 



EXHIBIT C

Employee Inventions Agreement

10